 In the Matter Of WINGERT CONTRACTING CO., INC.andUNITED MINEWORKERS OF AMERICA, DIVISION 5-DISTRICT No.6 andCOMPANYUNION OF WINGERT CONTRACTING COMPANY (PARTY TO THECONTRACT)Case No. 8-C-1870.-Decided January 23, 1947Mr. John A. Hull, Jr.,for the Board.Messrs. J. Campbell BrandonandWilliam C. McE1vain,of Butler,Pa., for the respondent.Mr. P. W. Tetlow,of Columbus, Ohio, for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDEROn August 13, 1946, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent, Wingert Contracting Co., Inc., had engaged in andwas engaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Noexceptions to the Intermediate Report or briefs were thereafter filedwith the Board. On December 17, 1946, the Board heard oral argu-ment at Washington, D. C. The respondent appeared and partici-pated in the argument; none of the other parties appeared.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the arguments advanced at oral argument, and theentire record in the case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations, with the exception notedbelow :We do not agree with the Trial Examiner that Wingert's statementstoOrganizer Kostecka on November 7, 1945, as fully set forth inthe Intermediate Report, were violative of Section 8 (1) of the Act,especially as Kostecka was not an employee of the respondent andas the statements were not made in the presence, or within the hearing,72 N. L. R. B, No. 47.244 WINGERT CONTRACTING CO., INC.245of any employee.However, we agree that the statements of Wingertwere properly considered and relied upon by the Trial Examiner inconnection with his finding that the respondent refused to bargaincollectively with the Union,within the meaning of Section 8 (5) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Wingert Contracting Co.,Inc.,Butler, Pennsylvania,and its officers, agents,successors, andassigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Mine Workers ofAmerica, Division 5-District No. 6, as the exclusive representative ofall productionand maintenance employees of the respondent employedat its Caldwell operations,including the supply truck driver, butexcluding supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of employ-ees, or effectively recommend such action, with respect to wages, ratesof pay, hours of employment,or other conditions of employment;(b)Dominatingor interferingwith the administration of Com-pany Union of Wingert Contracting Company, or with the formationor administation of any other labor organization of its employees, andfrom contributing financial or other support to Company Union ofthe Wingert Contracting Company or any other labor organization ofits employees;(c)Giving effect to any and all contracts,supplements thereto ormodifications thereof, with Company Union of Wingert ContractingCompany ;(d)Discouraging membership in UnitedMineWorkers of America,Division 5--District No. 6, or in any other labor organization of itsemployees, by discharging or refusing to reinstate any of its employ-ees, or by discriminating in any other manner in regard to theirhire, or tenure of employment, or any term or condition of theiremployment;(e)In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist United Mine Workers of America,Division 5-District No. 6, or any other labor organization,to bargaincollectively through representatives of their own choosing, and toengage inconcerted activities, for the purpose of collective bargaining,or other mutual aid or protection,as guaranteed in Section 7 of theAct. 246DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with United Mine Workersof America, Division 5-District No. 6, as the exclusive representativeof all production and maintenance employees employed at the respond-ent'sCaldwell operations, including the supply truck driver, butexcluding supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, with respect to ratesof pay, wages, hours of employment, or other conditions of employ-ment and, if an understanding is reached, embody such understandingin a signed agreement;(b)Withdradv all recognition from, and completely disestablish,Company Union of Wingert Contracting Company as the representa-tive of any of its employees for the purpose of dealing with therespondent concerning grievaalces, labor disputes, wages, rates of pay,hours of employment, or other terms or conditions of employment;(c)Offer to Fred Balbinot and Sam Manghizi immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;(d)Make whole Fred Balbinot and Sam Manghizi for any lossof pay they may have suffered by reason of the respondent's dis-crimination against them, by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wagesduring the period from the date on which the respondent discrimi-natorily refused to reinstate him to the date of the respondent's offerof reinstatement, less his net earnings during said period;(e)Post at its mining operation in Noble County,, Ohio, and atits office in Caldwell, Ohio, copies of the notice attached to the Inter-mediate Report, marked "Appendix A." 1 Copies of said notice,to be furnished by the Regional Director for the Eighth Region,shall, after being duly signed by the respondent's representative, beposted by it immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by other material;(f)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.Said notice,however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words"Recommendations of a Trial FBxaminer"and substituting in lieuthereof,the words"A Decision and Order"_;and by inserting in the last paragraph thereof,following the words "UnitedMineWorkers of America,"the words"Division 5-DistrictNo. 6 " In the event this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted,before the words, "A Decision and Order,"the words"A Decree of TheUnited States Circuit Court of Appeals Enforcing " WINGERT CONTRACTING CO., INC.INTERMEDIATE REPORT247Mr John A. Hull, Jr.,for the Boa' dMessrs. J.Campbell BrandonandWilliam C 11IcEluaui,of Butler, I'a, forthe Respondent.Mr. P. W. 'Fellow,of Columbus, Ohio, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on March 11, 1946, by United Mine Woikersof America, Division 5-District No 6, herein called the Union, the NationalLabor Relations Board, herein called the Board. by the Regional Director forthe Eighth Region (Cleveland, Ohio), issued its complaint against WingertContracting Co, Inc, herein called the Respondent, alleging that the Respondenthad engagedin and was engaging inunfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, the charge, and notice of hearing were dulyserved uponthe Respondent, the Union, and the Company Union of Wingert ContractingCompany, herein referred to as the Company Union.With respect to the unfair labor practices, the complaint alleges in substancethat the Respondent: (1) on or about November 7, 1945, by its officers andagents, deprecated and vilified the members and representatives of the Union,and on or about November 26, 1945, urged, persuaded, and ordered its employeesto cease their activity in behalf of the Union, withdraw their membership inthe Union, and join the Company Union; (2) in November 1945, initiated,formed, sponsored, and promoted the Company Union and thereafterassisted,dominated, contributed to the support of, and interfered with its administration ;(3) on or about December 3, 1945, discharged Fred Balbinot and Sam Manghizibecause of their membership and activity in behalf of the Union;' (4) at varioustimes during the months of October and November 1945, refused to bargaincollectively with the Union as the exclusive representative of its employees ina certain appropriate unit, although a-majority of its employees in the saidunit had designated the Union as their representativefor such purposes; and(5) by the foregoing acts interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the ActNeither the Respondent nor the Company Union filed any answer to thecomplaint.Pursuant to notice a hearing was held at St. Clairesville. Ohio, on July 8, 1946,and at Caldwell, Ohio, on July 9, 1946, before the undersignedTrial Examiner,Sidney Lindner, duly designated by the ChiefTrial Examiner.The Board, theRespondent, and the Union were represented and participated in the hearing.The Company Union did not enter an appearance nor did it participate in thehearingAll parties wereafforded fullopportunity to be heard,to examineand cross-examine witnesses, and to introduce evidencebearing on the issues.At the close of the testimony with respect to the issuesherein, the undersigneddenied the motion of Respondent's counsel for a dismissalof the complaint onthe ground that the Respondentis not engaged in interstate commerce and notwithin the jurisdiction of the Board.All of the partiesparticipated in oralargument at the conclusion of the takingof testimony.Counsel for the Re-spondent thereafter filed a brief with the undersigned.1Although the complaint alleges November 30, 1945,as the date of the discharges, theproof reveals the date as above, and was corrected by motion of counsel for the Boardto conform the pleadings with the proof,which was granted by the undersigned,withoutobjection. 248DECISIONSOF NATIONALLABOR RELATION'S BOARDUpon the entire record in the case and from his observation of the witnesses,the undersigned makes, in addition to the above, the following:FINDINGSOF FACT/1.THE BUSINESS OF THE RESPONDENTWingert Contracting Co., Inc., is a Pennsylvania corporation having its prin-cipal office and place of business at Butler, Pennsylvania. It is engaged instripping coal in Pennsylvania, and in Noble County, Ohio, near the city of Cald-well.This proceeding is concerned with the employees of the Respondent'smining operation in Ohio.During the course of its business operations in Ohio,' the Respondent purchasedand received machinery of a value in excess of $50,000, all of which machinerywas transported to the Ohio operation from States of the United States otherthan the State of Ohio.During the period October 1, 1945, to March 1, 1946,the Respondent, under contract, stripped and produced 14,662 tons of coal andloaded the same into trucks furnished by other parties, which coal was hauledto a tipple in Dexter City, Ohio, and loaded into railroad cars furnished by thePennsylvania Railroad Company.After the coal is loaded by the Respondentinto the trucks furnished by other parties, it has no interest in the ownership,transportation, or shipment of the coal.In about October 1944, the Respondent leased machinery of a value in excessof $90,000, to the Wingert Engineering Company to be used in the latter's opera-tion at Lafferty, Ohio.The said machinery was transported by the Respondentfrom the State of Pennsylvania to the operation of the Wingert EngineeringCompany in Lafferty, Ohio. In October 1945, the Respondent received the returnof its machinery at Lafferty, Ohio, upon the termination of the operations ofthe Wingert Engineering Company.Counsel for the Board introduced testimony at the hearing which revealedthat part of the coal stripped and mined by the Respondent was eventuallyShipped to the Cleveland Electric Illuminating Company, Republic Steel Corpora-tion, Nickel Plate Railroad, and New York, Chicago, and St Louis RailroadContrary to the contention of the Respondent the undersigned finds that theRespondent at the time of the events herein related, was engaged in commercewithin the meaning of the Act.'II.THE LABORORGANIZATION INVOLVEDUnited Mine Workers of America, Division 5-District No. 6, and CompanyUnion of Wingert Contracting Company, unaffiliated, are labor organizationsadmitting to membership employees of the Respondent.111.THE UNFAIR LABOR PRACTICESA. Sequence of eventsIn the latter part of 1944, Lloyd Wingert, ltresident and treasurer of theWingert Contracting Co., Inc , the Respondent herein, individually entered intoa partnership with one, Albert A. La Valle, for the purpose of conducting a stripmining operation near Lafferty, Ohio.The partnership conducted its business2'SeeMatter of Joseph Strenael d/b/a Crow Bar Coal Company,48 N. L R B 660,enf'd 141 F (2d) 317 (C C. A 10)See alsoPeter Kaeivit Sons'Co., 67 N L R. B 1439.*The following findings are based on admitted facts or credible testimony which, exceptwhere otherwise indicated, was not substantially contradicted. WINGERT CONTRACTINGCO., INC.249under thefirm name ofWingert Engineering Company, and leased theequipmentused in its operation, on a monthly rental basis from the Respondent.In January 1945, the Union and the Wingert Engineering Company executed aclosed-shop contract, which also provided for a check-off of union dues.Thesignatories to this contract were Lloyd Wingert in behalf of the Wingert Engi-neering Company, and Joseph Kostecka, International Representative, in behalfof the Union.Sometime during the month of October 1945, the Wingert Engineering Com-pany terminated its operation near Lafferty.The partnership was dissolvedand the machinery used on this operation was removed by the Respondent, partof it being shipped to West Virginia,' and the remainder to a new operationwhich was being undertaken by the Respondent near Caldwell, in Noble County,Ohio.Most of the-partnership's employees went to work at the new operationin Noble County sAbout October 25, 1945, according to the testimony of Fred Balbinot,an oilerin the employ of the Respondent.' and secretary of the local Union, he receivedtwo pay checks while employed in the op'bration at Caldwell, one from the WingertEngineering Company which revealed that his union dues were checked off, andthe other from the Respondent for his full pay with no check-off. Balbinot,thereupon, notified the sub-district office of the Union to this effect.Kostecka came to Caldwell to inquire into the matter, and in his efforts tostraighten it out, endeavored to meet with Lloyd WingertOn November 5 and6,Kostecka requested Arthur Johns, the Respondent's superintendent, to arrangefor such a meeting Johns said that he would,as soon aspossible, but thatWingert was not in CaldwellOn November 7, Kostecka saw Wingert in Dexter City where the Respondentwas unloading a drag line from a railroad car.Kostecka introduced himself,stating that lie represented the United Mine Workers and asked Wingert if hehad the time to discuss "certain matters "Wingert stated that he did not havethe tinge, that heas too busyKostecka then asked foi a meeting with Wingertwithin a day or two, and Wingert said, according to Kostecka, "that he did nothave time and would not have time for a week ; and that he did not have nobusiness to talk over with me; that it was just a lot of bullshit, and he did nothave time to discuss that."Kostecka told Wingert that it was a business matterwith the Union on which an understanding was required' 'Within several hours after the above-noted conversation, the Respondent'semployees held a meeting where it was decided to give Wingert 1 week withinwhich to work out a satisfactory settlement.At the same time a committee ofthree employees' was appointed to wait on Wingert and notify him of the results'The machinery which was shipped to West Virginia was leased by the Respondent toanother party engaged in a strip-mining operation near Summersville,West Virginia."The record reveals that for the pay-roll period October 1 to 15. when the Respondentstarted its operation in Noble County, of 7 employees, 6 had worked at the Lafferty opera-tionFor the pay-roll period October 15 to 31, of 11 employees, 8 had worked at Lafferty,and for the November 1 to 15 pay-roll period, of 18 employees, 8 had worked at Laffeity'Balbmot was employed by the Wingert Engineering Company at Lafferty and was oneof the first to work at the Respondent's operation in Noble County.His discharge fromthe Respondent's employ will be discussed hereinafter8Wingert admitted a conversation with Kostecka on November 7. In his version ofthe conversationWingert testified that Kostecka introduced himself by name and saidliewanted to talk with WingertWingert said he was busy and would be real busy forthe balance of the week, and Kostecka said, "I have something of interest to talk to youabout"Wingert answered that he did not have the timeThe undersigned creditsKostecka's version of the conversation with Wingert.OThe committee consisted of Harold Merritt,Dail McLaughlin and Sam ManghiziThelatter's discharge will be discussed hereinafter 250DECISIONSOF NATIONALLABOR RELATIONS BOARDof the meetingAfter woiking hours that same day, the committee tried tosee Wingert, who refused to talk to them, stating that he would not have anythingto do with the committee 10 The committee called on Johns at his home thatevening, told him of their desire to meet with Wingert for the purpose of dis-cussing a contract and the working conditions on the Caldwell operation.Atthe same time they advised Johns that if Wingert did not meet with the men byNovember 13, they were going to strike.Although Johns conveyed this messagetoWingert, and told the committee that Wingert would meet with them, nosuch meeting was ever held, since Wingert left Caldwell either on November 7,or the day after and did not return until November 28.On November 13, after working hours, all of the employees again met, andwere notified of the Respondent's refusal to meet with the committee or theUnion, whereupon they decided to cease workKostecka_ testified that priorto the November 13 meeting, he talked with Johns on several occasions todetermine if Wingert was going to meet with the Union and he was told thatWingert could not be gotten hold of.Kostecka testified further, and the under-signed finds, that on these occasions he talked with Johns about recognizing theUnion and was told by Johns that he (Johns) did not have the authority to dealwith the matter of recognition and that Wingert would not deal with the Union'-'On the night of November 13, the union committee called on Johns at hishome and notified him that the men were not going to work until they had ameeting with Wingert and some kind of an agreement.While the employees were thus engaged in the strike, Johns talked with RalphAlishouse, a shovel operator for the Respondent, and president of the local Union,about the employees going back to workDuring this conversation at whichseveral of the other employees were present, Johns told Allshouse that if theemployees formed a company union things would go on as previously, that therewould be no cut in wages, and working conditions would be better. They alsodiscussed generally the advantages and disadvantages of the Union and of acompany union'sJohns testified that during the period of the strike he and a number of theemployees had several "chance meetings" along the highway.On November 26,while Johns and about 8 or 10 of the employees were holding such a "chancemeeting" alongside the highway on Route 21 between Caldwell and Dexter City,Kostecka happened along in his car and noticing the men congregated, stoppedto inquire what was taking place.Kostecka testified that Johns told the menhe had received instructions from Wingert to get them to form a company union,and go to work, and if the men did not conform, Wingert would park themachinery and leave it set for the rest of the winter."'10This finding is based on Manghrzi's testimony which the undersigned creditsWingertdenied that he was asked to meet with the men or with anyone representing the Union onNovember 7, after his talk with Kostecka.His denial is not credited.11 Johns testified that he told KosteckathatWingert would not deal with the Union aslong as the Union was represented by Kostecka.With the exception of the above state-ment, Johns corroborated Kostecka's testimony regarding the several conversations priorto the November 13 meeting12The findings in this paragraph are based on a recapitulation of the testimony of Johnsand Allshouse.13Although at one point in his testimony Johns denied that he told the men at thismeeting they would have to form a union,that it was merely a matter of getting togetherand getting back to work, he in effect corroborated Kostecka's testimony as is evidencedfrom the following :Q It had gotten to the point,had it not where Mr Wingert felt something hadto be done.He was either going to have to shut the operation down or form this newUnion and go back to work?A That is right WINGERT CONTRACTING CO., INC.251Allshouse, in corroboration of Kostecka's testimony with respect to the Novem-ber 26 meeting, testified that Kostecka came along while the meeting was inprogress, that Johns said that Wingert would not deal with the Union, butwould recognize a company union.He testified further that Johns said if themen would organize a company union and go back to work, the scale of wageswould be the same as it had been before the strike.Allshouse also testified that on another occasion he talked with Johns aboutthe formation of a new organization. Johns admitted that he advised Allshousethat the employees might take a vote, then have an election of officers and formthe new organization.The testimony of Kostecka and Allshouse is credited.On November 27, the employees met in a garage in Moundsville to vote onthe question of a company union. The meeting was presided over by Allshousewho had called the employees together.No discussion was had on the question.The employees were given slips of paper on which they wrote yes or no, andthe vote was in favor of the Company Union. The employees then proceededto organize their new union and elected Allshouse as president and Starr astreasurer.A committee was appointed and met with Johns that evening, andarranged to meet Wingert the following day.Kostecka learned of the formation of the Company Union, the day it wasorganized.Late that evening, Kostecka called on Johns at his home and notifiedhim that the Union had called off the strike and wanted all of the men to returntowork.According to Kostecka's uncontradicted testimony which the under-signed credits, Johns said the Respondent needed 2 or 3 days before it could getinto shape and would notify the men to report for work as they were needed"On the night of November 28, a committee of eight employees met withWingert, Brandon, the Respondent's attorney, and Johns at the latter's home.The committee submitted a memorandum of wages and working conditions toWingert.This memorandum was incorporated into a contract which was hand-written by Attorney Brandon that evening, as follows :Memorandum of Agreement made this 28th day of November 1945 byand between the Wingert Contracting Co Inc. herein referred to as theoperator and the Company Union of the Wingert Contracting Co. hereinreferred to as the Union.It is hereby virtually agreed as follows: operator will pay the followingschedule of wages-$1 92 per hour for all shovel and drag line operators$1.34 per hour for all oilers$1 25 per hour for all Bulldozer operators$1.50 per hour for apprentice operators for a period not to exceed 90 days$0 90 per hour for apprentice oilers for a period not to exceed 30 daysAll of the above wages to be paid on basis of 7 hours straight pay perday and one and one quarter hours at time and one half.$1 25 per hour for welders$1 00 per hour for supply men and drivers800 per hour for all laborFootnote 13-ContinuedQ. And that is what you told the men at that meeting?A Yes and I was instructed to find out whether they were going to go back soonor get the machines into shape for the winter. . . .+**stwQ And con told them what lie wanted was some action, some kind of a union?A That is right14 In corroboration of Kostecka's testimony, Johns testified that he promised to advisethe men when to report back for work. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDWages for welders, supply men and drivers and labor shall be on basis of40 hours per week and time and one half for over time.No difference shall be paid on any wages for different shifts.In case of an employee feeling he had been unjustly dealt with in regardsto employment or discharge he can present his case to the superintendent.If no satisfactory agreement is reached then his case can be presented to.the steward or committee and they in turn shall try to reach an agreementwith the superintendent. If no agreement is reached then the committeeshall wait on the head of the Company. If the head of the company andcommittee cannot reach an agreement and the employee and committee stillfeel there is not a satisfactory adjustment then there will be one member ofthe union, the bead of the company or his representative chosen to meet andselect one person not interested to sit in on the case ano make a final de-cision.The union has fixed its initiation fee at $2 00 and monthly dues at $1.00and authorized and directs the operator to deduct such fees and monthlydues from the employees pay and remit the same to the financial secretaryand treasurer.Upon written notice delivered in personly (sic) or by registered mailto the operator and union either side shall after twenty days fix a day formeeting for discussion of changes in the scale of wages or other provisionsof this agreement.WINGERT CONTRACTING Co. INC,By (S) L. I. WINGERT,Pres.COMPANY UNION,(S)RALPH E. ALLHOUSE,President.(S)J.HERMAN STARK,Secretary.The following morning November 29, all of the employees with the exceptionof Balbinot and Manghizi returned to work.On November 30, Kostecka went to Caldwell to find out how things had workedout, and while there, was told by one of the employees that Balbinot and Mang-hizi were nct working.Kostecka then notified them at their homes on December2, that the operation had resumed and to report to Caldwell to see about theirjobs.16In the late afternoon of December 3, Balbinot and Manghizi reported to Johnsin Caldwell and told him they were ready to report for work.According to bothmen, Johns said that he had hired other men in their places, that they were"troublemakers" and "agitators" and he had no jobs for theca.Both Balbinotand Manghizi then left and have not worked for the Respondent since.1e16Balbinot and Manghizi resided in Lafferty, Ohio, which is about 75 miles from Cald-well.While on the job in Caldwell, they lived in a boarding house nearby.During thestrike,however, they returned to their homes, and it is undenied that no one in Re-spondent's supeivisory hierarchy notified them to return to work.16 Johns, testifying regarding his veision of the conveisation with Balbinot and Manghizion Decembet 3, stated that both men met him about 4: 30 p in and asked if the employeeshad returned to workJohns asked if they had not known the job had started.Whenthey answered "No," Johns said they surely must have known, since they had been at theroadside stand on the night of November 28, when the signed contract was read, and atthat time it was generally known among the men that they were going to return to workthe next dayJohns categorically denied that the Union was mentioned in this conversa-tion.The undersigned does not credit his denial and finds that in substance he madethe statements attributed to him by Balbinot and Manghizi.0 WINGERT CONTRACTING CO., INC.ConclusionsA. Theretusal to bargain1.The appropriate unit253The complaint alleges and at the hearing the parties stipulated that all ofthe production and maintenance employees of the Respondent including thesupply truck driver, exclusive of all supervisory employees with the right tohire, promote, discharge, discipline or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Section 9 (b)of the Act.The undersigned finds that the above-described unit at all times materialherein constituted and now constitutes a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitAt the hearing the parties entered into a stipulation as follows: that the Re-spondent's pay roll for the period October 1 to October 15, 1945, inclusive, showsthat 7 persons were employed in the appropriate unit, and that all 7 employeeshad signed membership cards designating the Union as their collective bargainingrepresentative ; that the Respondent's pay roll for the period October 16 to 31,1945, inclusive, shows that 11 persons were employed in the appropriate unit,and that 10 of the 11 employees had signed membership cards designating theUnion as their collective bargaining representative ; that the Respondent'spay roll for the period November 1 to 15, 1945, inclusive, shows 17 employees inthe appropriate unit, and that all 17 employees had signed membership cardsdesignating the Union as their collective bargaining representative ; that theRespondent's pay roll for the period November 16 to 30, 1945, inclusive, shows15 persons employed in the appropriate unit, and that 14 of the said 15 em-ployees had signed membership cards designating the Union as their collectivebargaining representative'sThe undersigned finds that during October and November 1945, and at all timesmaterial thereafter, the Union was and now is the duly designated representativeof a majority of the employees in the aforesaid appropriate unit, and that, byvirtue of Section 9 (a) of the Act, the Union at all such times was and now isthe exclusive representative of all its employees in such unit for the purposesof collective bargaining with respect to rates of pay, wages, hours of employment,or other conditions of employment.3.The refusal to bargainThe Respondent defends its refusal to bargain upon the following contentions :(1) that since the contract between the Union and the Wingert EngineeringCompany did not carry over to the Respondent's operation at Caldwell, there" In connection with the above stipulation,the parties further stipulated that of 16union membership cards of employees of the Respondent, 8 of said cards were signed inJanuary 1945,listing theemployer as Wingert EngineeringCompany,and the remaining8 cards were signed during October or November 1945, listing the Respondent as the em-ployer.Kostecka's u neon tradicted testunonv,whichthe undersigned credits, is that theUnion did not at any time receive a resignation either orally or in writing from any ofthe Respondent's employees who had become members of the Union either at Lafferty or-atCaldwell. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas no bargaining agent named by a majority of its employees whom it wasbound to recognize or with whom it could deal; and(2) that the election atwhich the employees voted on the question of whether or not to form a companyunion resulted adversely to the Union.When Kostecka learned that union dues were riot being checked-otf,he wentto see Wingert on November 7, for the purpose of ascertaining why the Unionwas not being recognized by the RespondentAlthough Kostecka at this meetingwas evidently under the misapprehension that the Union's contract with theWingert Engineering Company carried over to the Respondent,nevertheless,the adamant and arbitrary position taken by Wingert in refusing to discuss theUnion at all,prevented Kostecka from exploring this problem arid of learningthe Respondent'sposition that the Caldwell operation was being run by adifferent entity than the Wingert Engineering Company and that the latter'scontract did not apply to it.However,it is clear from what occurred thereafter,that the Union abandoned its reliance on theWingert Engineering Companycontract,because as shown above, the unioncommitteewhich saw Johns onthe evening of the same day that Kostecka was met with Wingert's refusal todiscuss the Union,told Johns in no uncertain terms that unless the Union couldmeet with Wingert and obtain a new contract concerning the working conditionsat the Caldwell operation they would go on strike." Furthermore, the Union'srequest for a new contract was conveyed to Wingert by Johns.During theperiod from November 7 to 13, Kostecka on several occasions talked with Johnsabout recognizing the Union and was told that Wingert would not deal withthe UnionAgain on November 13, the Union informed Johns that the employeeswere going to cease work until they could reach some agreement with WingertWhile it is a bargaining representative'sduty,when an employer in goodfaith questions its majority status,toofferproof,in the instant case theRespondent did not at any time dispute that the Union represented a iajorityof the employeesFurthermore, Wingert's conduct at the November 7 meeting,and his departure from Caldwell, designedly and effectively prevented any%further discussion on this issueIn any event,it is clear that at all timespertinent herein,the Union represented a majority within an appropriate unitWhen on November 13, all of the employees ceased work because the contractwhich the Union had requested for the Caldwell operation was not forthcoming,then certainly the Respondent could not have had any doubt with respect tothis issue.It is clear from all of the facts and the undersigned finds that the Respondentknew that the Union was requesting exclusive recognition and its majoritystatus was demonstrated in no uncertain manner when all of the employeesstruck on November 13. The undersigned finds the Respondent's first contentionwithout merit.During the strike, as hereinafter found, the Respondent initiated and sup-ported a company dominated unionAs a result of such unfair labor practicesthe Union'smajority was dissipated.The Respondent's second contention thatthe employees voted adversely to the Union does not require any extended dis-cussion, for it is clear that where the Respondent's conduct has brought aboutthe loss of the Union'smajority status it is not available as a defense to thecharge that there had been an unfair labor practice committed under Section8 (5) of the Act.18This contention is without merit.18That Johns was the proper Respondent's official upon whom a request to bargain shouldbe made by a labor organization is clear.Not only was Johns the superintendent andduringWingert's absences in complete charge of the operation, but in fact he was theRespondent's only supervisory employee at the operation.1° SeeMedoPhotoSupply Corp. V. N. L. R B.,321 U S. 678. WINGERT CONTRACTING CO., INC.255To the undersigned it appears clear that the Respondent's acts demonstratethat it never intended in fact to bargain with the Union. As was stated by theCourt in theRemington-Randcase," the Respondent "made no effort to learnthe facts and took the chance of what they might be."In view of the foregoing and upon the entire record herein the undersignedfinds that the Respondent on November 7, 1945, and all times thereafter refusedto bargain collectively with the Union as the exclusive representative of its em-ployees in an appropriate unit and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. Domination and support of the Company UnionIt is undisputed that during the period of the strike, Johns told a number ofthe employees that if they formed a company union, working conditions wouldbe better and the employees would not suffer any cut in wages. Further, asheretofore found, Johns threatened that if the men did not organize a companyunion and return to work, they would lose their employment because the Re-spondent would store the machinery for the rest of the winter. In furtheranceof its plan, Johns gave Allshouse advice as to the method the employees mightuse to form the Company Union. Shortly thereafter, Allshouse called a meetingof the employees where the only business conducted was the vote on whetheror not to form a company union, without any discussion on the subject. It isclear from the above and from the further fact, as heretofore found, that theRespondent refused to recognize and bargain with the Union, that the em-ployees had no alternative other than to vote for a company union if they wantedto continue their employment.In marked contrast to the Respondent's tactics of being "too busy" to meetwith the Union, and of having no business whatsoever to discuss with it, Wingert,upon being notified by Johns on November 27, that a company union had beenorganized, retuined to Caldwell the following day to meet with the CompanyUnion committee and draw up a contract. In fact, no time was lost in grantingthe Company Union a contract when Wingert, without controversy, acceptedthe memorandum on wages and working conditions submitted to him by thecommittee and incorporated the same in a contract which was written in long-hand by the Respondent's attorney who had come to Caldwell with Wingert toattend this meetingNor did the Respondent rely entirely upon the prestige thus given the Com-pany Union, but insured the Company Union's financial stability by grantingit a check-off of dues.It is evident from the testimony as a whole that the Company Union, althoughtaking the form of a labor organization, was conceived and organized solely asa counter to the Union rather than as an organization intended to assume therole of a truly active independent bargaining agency. That it was so understoodby the employees is proved by the inactivity into which the Company Unionlapsed soon after its organization 21The Respondent raised the contention during the hearing and in oral argumentthat the Company Union was spontaneously formed by its employees withoutany interference or suppoit on the part of the Respondent. The facts out-lined above, particularly those showing the active inteivention of Johns in the10N. L R. R.V.Remington Rand,Inc,94 F (2d) 862 (C C A 2)21 The Company Union doesnot havea constitution or bylaws.It has notheld anymeetings.nor has it taken up any grievances with the RespondentThe only use to whichit has putthe check-off dues has been to purchase flowers on two occasions.731242-47-col 72--18 256DECISIONSOF NATIONALLABOR RELATIONS BOARDformation of the Company Union, effectively refute that contention. The fact thatno supervisory personnel were present at the time the employees actually votedto form the Company Union does not absolve the Respondent of responsibility.For Section 8 (2) of the Act is not so narrowly interpreted as to require thatdirect link between the employees and the outlawed organization, but, must bebroadly construed to cover any conduct upon the part of the employer which isintended to and has the normal effect of bringing into being, even indirectly, anorganization which the employer considers favorable to his own interest. It isclear that the Company Union came into existence under "conditions or circum-stances which the employer created or for which [he] was fairly responsibleand as a result of which it may be reasonably inferred that the employees didnot have that complete and unfettered freedom of choice which the Act contem-plates." 22Upon the entire record, it is concluded and found that the CompanyUnion, a labor organization, is the creature of the Respondent, and that theRespondent has dominated and interfered with its formation and has contri-buted support to it, thereby interfering with, restraining, and coercing its eni-ployees in the exercise of the rights guaranteed in Section 7 of the Act.C.The discrimination as to Fred Balbinot and Sam ManghiziBalbinot and Manghizi were first employed by the Wingert Engineering Com-pany at Lafferty.Balbinot was one of the first employees to be transferred fromthe job at Lafferty to the Respondent's operation at CaldwellManghizi waslaid off by the Wingert Engineering Company after it terminated its job atLafferty and about a month later was notified by Respondent's superintendent toreport for work at the operation in CaldwellBoth men were oilers and havehad more than 30 years' experience in the coal mines and in stripping operationsNo question was raised by the Respondent as to the quality and quantity oftheir work.Balbinot was secretary of the local UnionManghizi was on the union coin-mittee which tried to-meet with Wingert and when rebuffed in this effort, spoketo Johns about the Union's demands and of their intention to strikeThus therecan be no question concerning the Respondent's knowledge of their union menn-bership and activities. In fact, at or about the time the Company Union wasformed, a sign "Unfair to Organized Labor" was painted on the Respondent'sgarage in Caldwell, and although Johns was not certain that Balbinot andManghizi had painted the sign, he concluded, as he testified, that it must havebeen they.'Balbinot and Manghizi, who were members of the Union over 40years, were also outspoken in their views against the Company Union, and sinceadmittedly Johns was on very friendly terms with most of the other employeesand openly discussed the formation of a company union with them, it is the reason-able inference that he became aware of this fact and the undersigned so findsThe Respondent contends that Balbinot and Manghizi were not discharged ;that they were present at the election when the employees voted on the questionof whether or not to form a company union and knew the results ; that theywere present at a roadside stand after the Company Union had signed its con-tract with the Respondent and the men generally decided to return to workthe following morning; thattheyrefused to work under the Company Union ;that although work was resumed on November 29, Balbinot and Manghizi didnot return until the evening of December 3, after they knew that the job hadzzN L R. B v Link Belt Co.,311 U S 584, 588za Johns' conclusion was based on the fact that the sign was painted with black paintwhich was seen in Balbinot's car, when both men were in it. WINGERT CONTRACTING CO., INC.257been started ; and their jobs were filled only after Johns had inquired of oneof the other employees who said they should be replaced.24The undersigned finds these contentions without merit.As found heretofore,Johns told Balbinot and Manghizi that he had no jobs for them because they were"troublemakers" and "agitators."Moreover, although the other employees returned to work on November 29,and there is testimony that Balbinot and Manghizi were at the roadside standwhen the men discussed the contract that the Company Union had obtained,and it was generally understood that they would return to work the next morn-ing,November 29, nevertheless, the Respondent admittedly did not notify Bal-binot or Manghizi that the job was to start again, despite the fact that Johnstold Kostecka that lie would notify the men when to return to work. That thestrike of November 13, was an unfair labor practice strike is clear. Further-more, it is uncontradicted that Kostecka did not notify Balbinot and Manghiziuntil December 2, that the job had started again and the following day theyleft their homes in Lafferty to report to work. So that, in any event, whenon December 3, Balbinot and Manghizi unconditionally applied for their jobs,they were still in the category of unfair labor practice strikers and as such wereentitled to reinstatement, and Respondent's refusal to reinstate them was aviolation of Section 8 (3) of the Act 26Upon the entire record the undersigned is convinced and finds that Balbinotand Manghizi were discharged on December 3, 1945, because of their member-ship and activities in behalf of the Union and their opposition to the CompanyUnion.D. Intertei ence, restraint, and coercionThe Board alleged in its complaint that the Respondent by the acts and con-duct of Lloyd Wingert on or about November 7, 1945, deprecating and vilifyingthe Union, its members and representative, and by the statements of Johns onor about November 26, 1945, urging, persuading, and ordering its employees tocease their activity in behalf of the Union, to withdraw their membership in theUnion and to join the Company Union, violated Section 8 (1) of the Act. Thefacts set forth in the section "Sequence of Events" establish these allegations.The foregoing review of the evidence convinces the undersigned, and the under-signed finds, that the Respondent, through the activities and statements ofPresident Lloyd Wingert and Superintendent Johns, interfered with, restrained,and coerced the employees in the exercise of the rights guaranteed underSection 7 of the Act.IV.THE EFFECT OF' THE UNFAIR LABOR PRACTICES UPON COMMEROEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead and have led to labor disputesburdening and obstructing commerce and the free flow thereof.21 Johns testified that he inquired of employee Herbert Merritt what to do about replac-ing the men since the job had started up again on Thursday and they were not thereMonday.Merritt,according to Johns, said, "It looks as if wewill haveto get somebodyelse,"and they were replaced.Merritt was asked his opinion because of his positionas a committeeman of the Company UnionenRitzwoller Co. v N. L. R.. B,114 F (2d) 432(C.C.A. 7) ,Stewart Die CastingCorporation v N. L. R B.,114 F(2d) 849(C. C. A 7). 258DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondent refused to recognize and bargain collec-tively with the Union ; therefore an order requiring the Respondent to bargaincollectively, upon request, with the Union as the exclusive representative of theemployees in the appropriate unit, with respect to rates of pay, wages, hours ofemployment, or other conditions of employment, is necessary to effectuate thepolicies of the Act and will so be recommended.It has been found that the Respondent has dominated and interfered withthe formation of the Company Union and has contributed support thereto.Theeffects and consequences thereof, as well as any continued recognition of theCompany Union as the bargaining representative of its employees, constitute acontinuing obstacle to the free exercise by its employees of their right to self-organization and to bargain collectively through representatives of their ownchoosing.Because of the Respondent's illegal conduct the Company Union isincapable of serving the Respondent's employees as a genuine collective bargainingagency.Moreover, the continued recognition of the Company Union would beobstructive of the free exercise by the employees of the rights guaranteed tothem under the Act.While it is true that the Company Union has not functionedsince November 28, 1945, after it entered into a contract with the Respondent,it has, nevertheless, never been dissolved and, as a matter of fact, still continuesto receive the checked-off dues, and, in the eyes of the employees, is still viewedas the recognized exclusive bargaining agent.Accordingly, it will be recom-mended that the Respondent completely disestablish and withhold all recognitionfrom the Company Union as the representative of any of its employees, for thepurpose of dealing with it concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employmentIt is clear that the Respondent's contract of November 28, 1945, with theCompany Union constituted and was part of the unfair labor practices. It willtherefore be recommended that the Respondent be ordered to cease and desistfrom giving effect thereto.Nothing herein, however, shall be taken to requirethe Respondent to vary those wages, hours, seniority, and other such substantivefeatures of its dealings with the employees themselves, which the Respondent hasestablished in the performance of the said contract, or any revision, extension,renewal or modification thereof.It has been found that the Respondent discriminated in regard to the hire andtenure of employment and terms and conditions of employment of Fred Balbinotand Sam Manghizi. It will be recommended that the Respondent reinstate themto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and that the Respondent make themwhole for any loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them, by payment to each of them of a sum of moneyequal to the amount he normally would have earned- as wages from December 3,1945, to the date of the Respondent's offer of reinstatement, less his net earningsduring said period.By "net earnings"ismeant earnings less expenses, such as for transportation, room,and -board, incurred by an employee in connection with obtaining work and working else-where than for the Respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,8 N. L. R B 440 Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be consideredas earningsSeeRepublic Steel Corporationv.N L R. B.,311 U. S. 7. WINGERT CONTRACTING CO., INC.259As has been found above, the Respondent has employed diverse illegal methods,including refusal to recognize and bargain with the Union, domination andinterferencewith the formation of a labor organization, and discriminatorydischarges in furtherance of a general effort to frustrate and discourage unionorganization by its employeesThe varying methods employed by the Re-spondent disclose a propensity and a determination on the Respondent's partto engage in persistent efforts, although not necessarily by the same means, tocontinue to defeat self-organization by its employees.Because of the Respond-ent's unlawful conduct and its underlying purpose, the undersigned is convincedthat the unfair labor practices committed by the Respondent are related to theother unfair labor practices proscribed and that danger of their commission inthe future is to be anticipated from the Respondent's conduct in the pastThe.preventive purposes of the Act will he thwarted unless the recommended orderis coextensive with the threatIn order, therefore, to make effective the inter-dependent guaranties of Section 7, to prevent a recurrence of unfair laborpractices, and thereby minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, it will be recommendedthat the Respondent be ordered to cease and desist from in any manner infring-ing upon the rights guaranteed in Section 7 of the ActUpon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Mine Workers of America, Division 5-District No. 6, and CompanyUnion of Wingert Contracting Company, unaffiliated, are labor organizationswithin the meaning of Section 2 (5) of the Act2.All the Respondent's production and maintenance employees, includingthe supply truck driver, excluding supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof said employees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.United Mine Workers of America, Division 5-District No 6, was on No-vember 7, 1945, and has been, at all times thereafter, the exclusive representa-tive of all employees in the aforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4By refusing to bargain collectively with the Union as exclusive representa-tive of all the employees in the appropriate unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (5)of the Act.5By dominating and interfering with the formation and administration ofthe Company Union and contributing support to that organization, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (2) of the Act.6.By discriminating with regard to the hire and tenure of employment ofFred Balbinot and Sam Manghizi, thereby discouraging membership in theUnion, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.7.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act. 260DECISIONS OF NATIONALLABOR RELATIONS BOARD8.The foregoing unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Wingert Contracting Co., Inc.,Butler, Pennsylvania, its officers, agents, successorsand assigns,shall:1.Cease and desist from :(a) Refusing to bargain collectively with the UnitedMineWorkers of America,as the exclusive representative of all the production and maintenance employees,including the supply truck driver, excluding supervisory employees, in respectto rates of pay, wages, hours of employment, and other conditions of employment ;(b)Dominating or interfering with the formation and administration of orcontributing support to the Company Union of the Wingert Contracting Coin-pany, or any other labor organization of its employees ;(c)Giving effect to any and all contracts, supplements thereto or modifica-tions thereof with the Company Union of the Wingert Contracting Company ;(d)Discouraging membership in United Mine Workers of America or in anyother labor organization of its employees,by discriminatingwith regard to thehire, tenure or any term or condition of employment of any of its employees ;(e)In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to formlabor organiza-tions, to join or assist United Mine Workers of America, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collectivebargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with the United -Mine Workers ofAmerica as the exclusive representative of all production and maintenanceemployees, including the supply truck driver, exclusive of supervisory employees,in respect to rates of pay, wages, hours of employment, and other conditions ofemployment and if an understanding is reached, embody suchunderstandingin a signed agreement ;(b)Withdraw all recognition from and completelydisestablishCompanyUnion of Wingert Contracting Company as the representative of any of itsemployees for the purpose of dealing with the Respondentconcerning grievances,labor disputes, wages, rates of pay, hours of employment, or other conditions ofemployment ;(c)Offer to Fred Balbinot and Sam Manghiziimmediateand full reinstate-ment to their former or substantially equivalentpositions,without prejudice totheir seniority or other rightsand privileges ;(d)Make whole Fred Balbinot and Sam Manghizi for any loss of pay theymay have suffered by reason of the discriminationagainst them,by payment toeach of them of a sum of money equal to an amount determined in the mannerset forth in the Section entitled "The remedy," above ;(e)Post at its raining operation in Noble County, Ohio, and at its office inCaldwell, Ohio, copies of the notice attached hereto and marked "Appendix A."Copies of the notice, to be furnished by the Regional Director for the EighthRegion, shall, after being duly signed by the Respondent's representative, beposted by it immediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places. including all places wherenotices to employees are customarily postedReasonable steps shall be taken WINGERT CONTRACTING CO., INC.261by the Respondent to insure that said notices are not altered, defaced or coveredby any other material ;(f)Notify the Regional Director for the Eighth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps theRespondent has taken to comply therewithIt is further recommended that unless on or before ten (10) days from the re-ceipt of this Intermediate Report, the Respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27, 1945,any party or counsel for the Board may, within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Ptules and Regulations, file with the Board, RochanibeauBuilding,Washington 25, D C., an original and four copies of a statement inwriting, setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any pasty desire permission to'argue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board. Any party desiring to submit a brief in support of the IntermediateReport shall do so within fifteen (15) clays from the date of the entry of the ordertransferring the case to the Board, by filing with the Board an original and fourcopies thereof, and by immediately serving a copy thereof upon each of the otherparties and the Regional DirectorSIDNEY LINDNER,Trial Examiner.Dated August 13, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will bargain collectively upon request with the United Mine Workers ofAmerica, Division 5-District No. 6, as the exclusive representative of allemployees in the bargaining unit described herein with respect to rates of pay,hours of employment or other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement. The bargainingunit is:All production and maintenance employees including the supply truck driverand excluding supervisory employees with the right to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action.We hereby disestablish Company Union of Wingert Contracting Company as therepresentative of any of our employees for the purpose of dealing with us con-cerning grievances, labor disputes, wages, rates of pay, hours of employment, 262DECISIONSOF NATIONALLABOR RELATIONS BOARDor other conditions of employment, and we will not recognize it or any successorthereto for any of the above purposes.We will not dominate or interfere with the formation or administration ofany labor organization or contribute financial or other support to it.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice toany seniority or other rights or privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of the discrimination.Fred BalbinotSam ManghiziWe will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist United Mine Workers of America, or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become or remain mem-bers of this union, or any other labor organization.We will not discrimifiatein regard to hire or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalf of any suchlabor organization.Dated ------------------------WINGERT CONTRACTING CO., INC.,By ----------------------------------(Representative)(Title)NOTE: Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.